Gilfillan, C. J.1
There was only one question in this ease, — a question of fact, to wit, the true location, according to the United States survey, of the line between sections 3 and 4, town 113 N., of range 24 W. The plaintiff claims that it ran in a straight course between the section-corner posts, and that would be the presumption if the contrary did not appear. The defendant claims that it trended *126easterly from each section-corner post, so as to form an obtuse angle .at its intersection with the east and west quarter-section line. The referee found the line to run as claimed by defendant, and the evidence sustains the finding. The action being in ejectment, a judgment in general terms for defendant would have been sufficient, but it is no objection to it that it in terms defines the line between the two sections, for that was the very matter litigated and decided.
Judgment affirmed.

 Mitchell, J., took no part in this decision.